Title: From George Washington to Major Benjamin Tallmadge, 13 June 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dear Sir,
          Smiths Tavern in the Clove [N.Y.]June 13th 1779.
        
        Your letter of yesterday with the inclosures from C——r came duly to hand—Should suspicions of him rise so high as to render it unsafe to continue in N—— Y—— I would by all means wish him to employ some person of whose attachment and abilities he entertains the best opinion, to act in his place, with a request to be critical in his observations rather than a mere retailer of Vulgar reports. To combine the best information he can get with attentive observation will prove the most likely means to obtain useful knowledge—A mode of conveying it quickly is of the utmost importance & claims much attention.
        When I can procure more of the liquid C——r writes for, it shall be sent, at present I cannot say when this may happen. I thank you for the information respecting long Island. The letter to Mr Deane shall be sent & I am Yr Most Obedt
        
          Go: Washington
        
      